Citation Nr: 0103227	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether the veteran has submitted a timely notice of 
disagreement with the denial of entitlement to helpless child 
benefits for his son.

2.  Whether the veteran's son may be recognized as a helpless 
child.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Roanoke, Virginia RO which, in pertinent part, determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for entitlement to helpless child benefits 
for his son.

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2000).  
The decision that follows will address whether a final 
determination on the claim of entitlement to helpless child 
benefits for the veteran's son has been made.

The record reflects that the veteran was scheduled for a 
hearing before a member of the Board at the VA Central Office 
in Washington, D.C., but in November 2000 the veteran sent a 
statement to the Board canceling the hearing scheduled for 
January 2001.  

FINDINGS OF FACT

1.  By November 1996 rating decision, the RO denied 
entitlement to helpless child benefits for the veteran's son.

2.  The veteran was notified of the November 1996 rating 
decision and his appellate rights thereto by letter dated in 
November 1996.

3.  By letter dated in January 1997, the veteran explained 
why he felt that his son was entitled to helpless child 
benefits and also requested that he be told what to do to 
have the VA rating board review their decision.  



CONCLUSION OF LAW

A timely notice of disagreement with RO's November 1996 
rating decision was filed.  38 U.S.C.A. § 7105 (a), (b)(1), 
(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A notice of disagreement consists of  written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  

The notice of disagreement shall be filed within one year 
from the date of mailing of notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  The notice of disagreement must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302(a).

In the case at hand, in a November 1996 rating decision, the 
RO denied entitlement to helpless child benefits for the 
veteran's son.  The veteran was notified of the rating 
decision and his appellate rights thereto by letter dated in 
November 1996.  By December 1996 rating decision, the RO 
again denied entitlement to helpless child benefits for the 
veteran's son.  The veteran was notified of the December 1996 
rating decision and his appellate rights thereto by letter 
dated in January 1997.

In January 1997, the veteran sent a letter to the RO, in 
response to the RO rating decisions regarding his son.  He 
explained why he felt that his son was entitled to helpless 
child benefits, and also requested that he be told what to do 
to have the VA rating board review their decision.  

The RO considered the veteran's January 1997 letter as 
evidence in support of his claim, and issued a June 1997 
rating decision denying the veteran entitlement to helpless 
child benefits for his son.  The veteran was notified of the 
June 1997 rating decision and his appellate rights thereto by 
letter dated in June 1997. 

Received by the RO in March 1998 was another letter from the 
veteran in which he requested "help in re-applying for 
permanent incapacity for self-support for [his] son", and 
explained why he felt his son was entitled to such benefits.  

In a March 1998 letter, the RO notified the veteran that he 
had previously been denied entitlement to helpless child 
benefits for his son, by letter dated in June 1997.  The RO 
further advised that in order for the issue to be 
reconsidered, the veteran had to submit new and material 
evidence to show that his son was permanently incapable of 
self support prior to his 18th birthday.  

In a letter dated in May 1998, the RO advised the veteran 
that because they had not received from him, medical evidence 
to show that his son was incapable of self support prior to 
his 18th birthday, his claim must be denied.  

The veteran subsequently submitted several pieces of evidence 
in support of his claim, and by rating action in July 1998, 
the RO found that new and material evidence to reopen the 
claim for entitlement to helpless child benefits for his son 
had not been submitted.

In October 1998 the veteran submitted a letter to the RO, 
essentially expressing his disappointment and disagreement 
with the July 1998 rating decision.  

By January 1999 rating decision, the RO again found that new 
and material evidence to reopen the veteran's claim for 
entitlement to helpless child benefits for his son had not 
been submitted

Received by the RO in July 1999 was another letter from the 
veteran, as well as a document from the veteran's 
representative titled "Notice of Disagreement".

The Board initially notes that the veteran has continuously 
pursued his appeal of the RO's denial of his claim since the 
November 1996 rating decision.  The Board also finds that the 
January 1997 letter from the veteran was sufficient to 
constitute a timely filed notice of disagreement with the 
November 1996 rating decision, as the letter was written by 
the veteran, in terms "which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review", and was received within the remainder of 
the one-year period from the mailing of the November 1996 
determination being appealed.  38 U.S.C.A. § 7105(a)-(c); 38 
C.F.R. §§ 20.200, 20.201, 20.300, 20.302.  As a result, the 
RO's November 1996 rating decision is not final, and the 
veteran's claim for entitlement to helpless benefits for the 
veteran's son is in proper appellate status and must be 
adjudicated on a de novo basis.  38 U.S.C.A. § 7105(a),(c); 
38 C.F.R. § 20.302. 


ORDER

As the veteran filed a timely notice of disagreement with the 
November 1996 rating decision denying entitlement to helpless 
benefits for his son, the claim was not finally denied and 
remains pending.  To this extent only, the appeal is granted.


REMAND

As noted above, the veteran filed a timely notice of 
disagreement with the RO's November 1996 rating decision 
denying entitlement to helpless child benefits for the 
veteran's son.  Although the RO has issued an statement of 
the case, the statement of the case pertains to consideration 
of whether new and material evidence has been submitted to 
reopen the veteran's claim for helpless child benefits for 
his son.  Accordingly, the RO should adjudicate the veteran's 
claim for helpless child benefits for his son on a de novo 
bases, considering all of the evidence of record, and issue a 
statement of the case encompassing such action.  Such action 
is necessary, in the first instance, to avoid any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 382, 390-92 
(1993).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Following the completion of all 
development, the RO should review the 
veteran's claim for helpless child 
benefits for his son based on all of the 
evidence of record, and adjudicate the 
claim on a de novo basis.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with an appropriate supplemental 
statement of the case addressing the 
merits of the claim.   The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



